Citation Nr: 0508733	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sarcoidosis, 
to include as due to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

By rating decision dated in January 2000, the Regional Office 
(RO) denied the veteran's claim for service connection for 
sarcoidosis.  He was notified of this determination and of 
his right to appeal by a letter dated later that month, but a 
timely appeal was not received.  In December 2000, the 
veteran submitted a statement in which he requested that his 
claim be "re-opened" on the basis of new information.  The 
RO considered this statement to be an attempt to reopen the 
claim for service connection for sarcoidosis.  In a rating 
action dated in May 2001, the RO concluded that the 
additional evidence was new and material, but denied the 
claim on the merits.  The veteran filed a timely appeal to 
the Board of Veterans' Appeals (Board).  

Pursuant to a request by the Board, additional evidence was 
obtained and associated with the claims folder.  The RO did 
not have the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2003) and noted that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  This case was 
previously before the Board in September 2003, at which time 
it was remanded to afford the RO the opportunity to review 
the record, to include the additional evidence obtained 
pursuant to the Board's request.

Although the RO determined that new and material evidence has 
been submitted, the Board must also assess whether new and 
material evidence has been submitted sufficient to reopen the 
claim of service connection.  Wakeford v. Brown, 8 Vet. App. 
237 (1996).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board recharacterized this matter as set 
forth on the cover page. 

Even if the Board were to conclude that the December 2000 
statement constituted a timely notice of disagreement with 
the January 2000 determination, the substantive appeal 
submitted in January 2002 cannot be deemed to be timely as to 
the January 2000 rating action.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2004).

During the hearing before the undersigned in August 2002, the 
veteran provided testimony concerning the issue of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for sarcoidosis based on additional 
disability due to Department of Veterans Affairs (VA) 
treatment.  The Board construes this as an attempt to reopen 
the claim for such benefits, which was previously denied by 
the RO in the January 2000 rating action.  This matter is, 
accordingly, referred to the RO for appropriate action.

In a statement dated in November 2003, the veteran referred 
to a claim for service connection for peripheral neuropathy, 
to include as secondary to exposure to Agent Orange.  Since 
this matter was not developed or certified for appeal, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By rating action dated in January 2000, the RO denied 
service connection for sarcoidosis.  

2.  The evidence received since the January 2000 RO denial, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
sarcoidosis.

3.  The service medical records are negative for complaints 
or findings of sarcoidosis.

4.  Sarcoidosis was initially demonstrated many years after 
service, and the competent medical evidence fails to 
establish that it is related to service, to include exposure 
to Agent Orange therein.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for sarcoidosis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).

2.  Sarcoidosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116(a) (West 2002); 38 C.F.R. 
§ 3.303(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.


Notice

The Board notes that a VA letter in December 2003 apprised 
the veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran was not given prior 
to the first AOJ adjudication of the veteran's claim, the 
notice was provided by the AOJ prior to the final transfer 
and certification of the case to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, various medical articles 
submitted by the veteran, private medical records and VA 
medical records, to include the reports of VA examinations.  
The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Finality 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
that his claim for service connection for sarcoidosis was 
denied in a letter dated in January 2000.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The "old" evidence"

The service medical records are negative for complaints or 
findings concerning any lung disability or sarcoidosis.  On 
the separation examination in January 1971, the lungs and 
chest were evaluated as normal.  A chest X-ray study was 
normal.  

VA medical records dated in 1988 have been associated with 
the claims folder.  A chest X-ray study in May 1988 revealed 
patchy infiltrates in both lungs.  It was indicated that this 
might be due to chronic pleural thickening.  The chest X-ray 
report indicates no previous X-rays were available for 
comparison.  A CT scan of the chest in May 1988 revealed that 
bilateral linear nodular infiltrates were present in the 
perihilar distribution in addition to alveolar nodular 
infiltrates in the perihilar distribution.  Differential 
considerations included neoplasm, hypersensitivity 
pneumonitis, pulmonary hemorrhage from possible Goodpasture's 
syndrome, and pulmonary alveolar proteinosis.  Bronchial 
washings were negative for malignancy.

The veteran was hospitalized by the VA in May 1988.  The 
hospital course shows that the veteran had multiple skin 
tests and all were negative.  Sputum was negative for 
malignant cells.  At the time of discharge, serum protein 
electrophoresis reported a normal pattern and this seemed to 
rule against sarcoidosis.  The diagnoses were X-ray densities 
of the left lung, asymptomatic, and Agent Orange exposure.

In a letter dated in August 1988, a VA environmental 
physician wrote the veteran, and noted his participation in 
the Agent Orange Registry.  It was reported that the veteran 
had undergone an Agent Orange examination, and that the 
positive findings included a small, slightly elevated skin 
lesion on the right upper arm and nodular lesions in the 
hilar region of the lungs.  The physician noted that 
evaluations were ongoing to ascertain the true nature of the 
nodular lung lesion, and that doctors were waiting for 
results of some tests.  If the tests came back negative, the 
only definite way to know what it might be was by tissue 
biopsy.  

The veteran was seen in a VA outpatient treatment clinic in 
March 1989 and reported "Orange" exposure.  It was 
indicated that studies one year earlier were negative for 
active disease.  It was reported that arterial blood gases 
were consistent with chronic obstructive pulmonary disease.  

Private medical records disclose that the veteran was seen in 
October 1998.  It was reported that he was employed for a 
plastic containers company, and had a history of exposure to 
tetrachlorethylene, and probably some asbestos.  It was also 
indicated that he was around the effect of Agent Orange in 
Vietnam.  It was reported that the veteran had been examined 
in 1987 and that abnormal lung findings had been shown at 
that time.  Following physical examination, the pertinent 
impressions were bilateral alveolar-type infiltrate/mass with 
air bronchogram, consistent with an alveolar sarcoid, 
lymphoma or a granulomatous process involving the 
peribronchial lymphatics; and Agent Orange exposure.  The 
examiner stated that the calcification of the abnormalities 
brought up the chronicity of the process, and he also noted 
that it was difficult to correlate the findings of ten years 
earlier with what was present now, but that they might be 
related.  A pulmonary function study in November 1998 was 
consistent with pulmonary sarcoidosis.  

Additional private medical records confirm the diagnosis of 
sarcoidosis.

The veteran was afforded a respiratory examination by the VA 
in November 1999.  The claims folder was reviewed in 
conjunction with the examination.  It was reported that the 
veteran was first evaluated for cough symptoms in 1971, after 
his discharge from service, but that he was not given a 
diagnosis.  No chest X-ray studies from that period were 
available.  The veteran underwent another evaluation in 1988, 
but no diagnosis was made and no treatment initiated.  It was 
also noted that the veteran saw his primary physician in 
October 1998 for pains that were thought to be from 
costochondritis.  A chest X-ray study at that time 
demonstrated hilar adenopathy.  Following an examination, the 
impression was sarcoidosis.  The examiner reviewed X-ray 
studies from 1988, 1998 and 1999.  He stated that "[a]s 
there is also a chest x-ray report which commented on 
bilateral adenopathy in 1988, it most assuredly was present 
at that time as well.  It is difficult to speculate whether 
the [veteran] had sarcoid in the military, and due to the 
lack of chest x-ray reports from that time period, it is 
difficult to state whether adenopathy was present at that 
time.  As sarcoid can be present, and the patient 
asymptomatic, it is not at all unlikely that it was present 
at that time as well.  However, the etiology of sarcoid 
continues to be unknown, and there is no evidence that it is 
due to chemical exposure.  Therefore, it is unlikely that 
this [veteran's] sarcoidosis is due to his military 
service." 

The January 2000 RO decision 

By rating action dated in January 2000, the RO denied service 
connection for sarcoidosis on the basis that it was not 
related to service.  

The additional evidence 

In a statement dated in September 2001, E.J.F. related that 
he had been the veteran's commanding officer in Vietnam.  He 
indicated that the veteran had been involved in the repair of 
river patrol boats.  

Voluminous medical records have been associated with the 
claims folder subsequent to the January 2000 RO 
determination.  The pertinent evidence will be summarized 
below.

In December 2000, the VA physician who conducted the November 
1999 VA examination, responded to a letter from the veteran.  
He noted that he was familiar with the articles the veteran 
had submitted to him, but commented that they only suggested 
theories as to possible etiologies of sarcoidosis and other 
diseases, but did not provide any solid evidence of the 
etiology at this time.  

In a letter to the veteran dated in November 2000, a 
physician, a Professor at the University of Kansas Medical 
Center, stated that it was not known if TCDD can or cannot 
cause sarcoidosis in humans.  He indicated that relatively 
low doses of TCDD stimulated the immune system.  The 
physician noted that sarcoidosis had an immunological 
component of unknown etiology and that additional testing was 
needed to consider the possibility of TCDD causing an 
autoimmune disease.  

In a statement dated in January 2003, M.S. Box, M.D., 
reported that the veteran was under his care for the 
treatment of sarcoidosis.  He indicated that he reviewed the 
veteran's previous medical records.  He opined that based on 
the veteran's history, it was as likely as not that 
sarcoidosis was related to Agent Orange exposure in service.  
He added that there have been documented cases of patients 
exposed to Agent Orange developing autoimmune conditions and 
he believed that was the case for the veteran.

In a statement dated in August 2004, E. Friedlander, M.D., 
the Chair of Pathology of the Kansas City University in 
Medicine and Biosciences, noted that the veteran reported he 
had been diagnosed with sarcoidosis.  He stated that there 
was no epidemiologic link between Agent Orange and 
sarcoidosis.  He added that he would not dismiss it as a 
possibility.  He reported that he reviewed the literature 
database from NIH and found that there was no published study 
one way or the other.  He related that sarcoidosis was 
probably a result of a poorly understood immune disturbance.  
He stated that he thought a link was possible.  

The veteran was again examined by the VA in October 2004.  
The examiner noted that he had reviewed the claims folder.  
It was indicated that the veteran reported that a definitive 
diagnosis was not made in 1988 and that no treatment was 
undertaken until 1998 when the veteran had chest pain that 
was diagnosed clinically as costochondritis.  It was noted 
the diagnosis of sarcoidosis was subsequently made on the 
basis of additional testing.  Following current physical 
examination, the diagnosis was pulmonary sarcoidosis.  The 
examiner noted that the veteran brought a letter from Dr. Box 
who felt there was a cause-and-effect relationship between 
Agent Orange exposure and the veteran's sarcoidosis.  The VA 
examiner opined that it was at least as likely as not that 
the veteran's sarcoidosis was related to his exposure to 
Agent Orange.  This was based on the fact that Dr. Box 
concurred with this conclusion, and the letter from Dr. 
Friedlander.  He added that it was felt that sarcoidosis 
represents an autoimmune disorder and Agent Orange has been 
associated with autoimmune disorders.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The veteran's claim for service connection for sarcoidosis 
was originally denied by the RO in January 2000 on the basis 
that the evidence of record failed to demonstrate the 
presence of sarcoidosis in service, or any etiological 
relationship between current sarcoidosis and service.  The 
evidence submitted since that time includes private and VA 
medical records demonstrating that the veteran currently has 
sarcoidosis, as well as medical opinions linking it to the 
veteran's exposure to Agent Orange in service.  This evidence 
is clearly new in that it was not previously of record.  In 
addition, it obviously bears directly and substantially on 
the question before the Board, that is, whether the veteran's 
sarcoidosis is related to service.  This evidence is of such 
significance that it must be considered in order to fairly 
adjudicate the claim.  The Board finds, accordingly, that the 
additional evidence is new and material, warranting reopening 
of the claim for service connection for the disability at 
issue.  In light of the fact that the RO has reopened the 
veteran's claim and considered the claim on a de novo basis, 
no prejudice to the veteran will result by the Board's 
adjudication of the claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran has not argued, and the evidence does not 
otherwise establish, that the veteran's sarcoidosis may be 
presumed to be related to exposure to Agent Orange in 
service.  38 C.F.R. § 3.309 (2004).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam  (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his fatal carcinoma. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

The veteran asserts that service connection is warranted for 
sarcoidosis.  The evidence supporting this claim consists of 
the veteran's testimony at a hearing before the undersigned, 
clinical evidence that the veteran has sarcoidosis, and 
opinions from several physicians linking it to his exposure 
to Agent Orange in service.  

It is significant to point out, however, that the opinions 
supporting the veteran's claim provide general conclusions 
not specific to the veteran's case.  They do not specifically 
hold that the veteran's sarcoidosis is related to his 
exposure to Agent Orange in service.  In this regard, the 
Board notes that Dr. Box stated that there are documented 
cases of Agent Orange exposure leading to autoimmune 
conditions, but he only "believe[d]" that this was true for 
the veteran.  Similarly, Dr. Friedlander acknowledged that no 
studies provided a link between Agent Orange exposure and 
sarcoidosis.  He merely indicated that it was possible that 
the veteran's was so related.  Finally, the VA physician, 
following the October 2004 examination, relied in large 
measure on the speculative opinions of Dr. Box and Dr. 
Friedlander.  No physician has furnished any support for his 
conclusion.  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
most recent report, the NAS concluded that the credible 
evidence against an association between autoimmune disorders 
and herbicide exposure outweighs the credible evidence for 
such an association, and determined that a positive 
association did not exist.  68 Fed. Reg. 27,637 (May 20, 
2003).

The opinions supporting the veteran's claim are clearly 
speculative.  In contrast, the recent NAS study weighed all 
the evidence and found no association between Agent Orange 
and sarcoidosis.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for sarcoidosis.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for sarcoidosis and, to this 
extent, the appeal is granted.

Service connection for sarcoidosis is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


